DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted/amended claims 8 and 10-14 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
a.	Claims 1-5, 7, 9, 15, 16, and 18-25 are drawn to apparatuses and a method for identifying Chinese words on the basis of input Arabic letters and an input tone; and
b.	Newly submitted/amended claims 8 and 10-14 are drawn to an apparatus for differentiating between first touch/soft events and second touch/hard events.
Note:  there are no claims linking the two distinct inventions, and both inventions require different fields of search and different search queries.
	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8 and 10-14 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Rogitz (Reg. # 33,549) on 24 February 2021.
The application has been amended as follows: 

Claims 8 and 10-14:	Canceled.
Allowable Subject Matter
Claims 1-5, 7, 9, 15, 16, and 18-25 are allowed for the reason(s) found in the Office action mailed 06 October 2020.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248.  The examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        02/24/2021